Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 26-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because applicant now recites the “treatment” as a solution and the “treatment has an intensity based at least in part on the composition of the short-term treatment and a time the short-term wash treatment remains on the product”.  This is indefinite because applicant is now defining a “treatment”, which is a process step as a “composition” (i.e. solution) and further  treatment (i.e. “solution” ) has an intensity based at least in part on a composition.   Specifically, a treatment, which is now a solution, but a solution inherently is made of a composition.  It is unclear what applicant is trying to claim.  It is still unclear what applicant means by the treatment has an intensity based at least in part on the composition.  This makes no sense because a treatment, which applicant equates to a solution, by default is a composition.  Claim 1 is further indefinite because it is unclear what the skilled artisan would consider as short-term treatment. Claim 1 is further indefinite because “the application” lacks positive antecedent basis. In summary, in view of the indefiniteness, claim 1 is being interpreted as applying a solution to the product and adjusting the pH of the solution.  Additionally, claim 7 is further indefinite because “the decision” lacks positive antecedent basis. Claim 7 is indefinite because “one or more second sensor signals” lack positive antecedent basis, as claim 7 is dependent on claim 1, which recites one or more first sensor signals. Similarly, claim 8 is indefinite in view its dependency.  Claim 7 is dependent on claim 1.  However, claim 1 recites one or more first sensor signals. Claims 1, 7, and 26 are indefinite because it is unclear what is meant by “determining, whether to reduce the intensity of the short-term wash treatment based on one or more first sensor signals received from the food-processing system”.  Claims 1, 7, and 26 are indefinite because it is unclear what is being determined.  Additionally, what are the first sensors monitoring to provide a “first sensor signals”?  Furthermore, what does applicant mean by “reducing an intensity”? “Intensity” is a measure of a degree, so how does the skilled artisan reduce an intensity? What does the skilled artisan consider as the intensity of the short-term wash treatment?  How is the intensity being reduced if it is unclear what the first sensor is monitoring?  How is the pH increased or decreased if it is unclear what is being determined?  It is still unclear the correlation between the pH and the sensor signals. Claim 29 is indefinite because it recites signals from a concentration of silver ions.  It is unclear whether the silver ions are the treatment solution or the silver ions are in addition to the treatment solution.  It is also unclear the relationship of the silver ions to the processing steps of claim 1.  Claim 38 is indefinite for similar reasons to that of claims 1 and 26.  Claim 38 is indefinite because “the application” and “the determination” lack positive antecedent basis.    

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-7, 26, 33-34, and 37-38 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Thomas Jr. et al. (5863584). 
In view of the indefiniteness, claims 1, 7, 26 and 38 are being interpreted as controlling the short-term treatment by increasing or decreasing the pH. Thomas Jr. et al. teach a method for treating produce to remove debris and inhibit growth of fungus on the produce, by treating the produce by immersion in a dump tank 12, spraying with chlorine dioxide with spray bar 60, rinsing with spray bar 90 and drying (element 92; Fig. 1). In reference to controlling the application of the short-term wash treatment, Thomas teaches monitoring the pH of the process water and maintaining the pH of the process water below a pH of 11 (col. 1, lines 60-65, col. 2, lines 1-30). Specifically, Thomas teaches maintaining the pH between about 2 (col. 3, lines 20-25). Col. 4, further teaches a flow meter 70 and a controller 72 operable for signaling a first pump and a second pump to control the concentration of chlorine dioxide solution (col. 4, lines 25-35).  In reference to claims 1, 26, 33-34, and 38, Thomas Jr. et al. teach applying a short-term wash treatment to the produce where in the short-term wash treatment is a solution (i.e. chlorine dioxide solution) based on the composition.  In reference to the intensity based on the concentration and time of the treatment, refer to col. 2, lines 5-30 which teaches the chlorine dioxide solution is present in the process water in an amount sufficient to clean substantially all the debris, with concentrations ranging from 0.1 to 10ppm and further teaches a contact time of at least about 30 seconds. The examiner argues that applicant’s claim limitations are so broad that it reads on adjusting the concentration of the cleaning solution and contact time in order to control the short-term treatment such that sufficient cleaning is achieved.  Reclaims 1 and 26, in reference to increasing the pH, refer to col. 6, lines 20-30.  Additionally, the pH is increased or decreased in response to monitoring the pH of the process water by pH probe 38 (col. 5, lines 60-65). Specifically, the pH is increased or decreased based on the determination of the first sensor (i.e. pH probe 38).  Reclaim 3, Thomas teaches a monitoring the pH prior to increasing the pH of the short-term wash treatment (col. 5-6 bridging).   Additionally, Thomas teaches a flow meter 70 that is operable for transmitting flow rate information to the controller 72 for operation of the pumps.  Reclaims 5-6, refer to col. 6, lines 20-30.  Additionally, the limitations of claim 6 are met for the following reasons.  Col. 5, lines 20-30 teaches increasing the pH of the process water by activating pump 46 which supplies a pH boosting agent comprising sodium hydroxide, sodium gluconate, and water. The examiner argues that the limitations of “to increase a flow rate of water” is a result of activating supply pump.  Since Thomas teaches activating a supply pump that supplies a boosting agent comprising water, the limitations are inherently met by the prior art.  Reclaim 7, in reference to decreasing the pH, refer to col. 6, lines 9-20. Reclaim 37, refer to col. 5, lines 25-30.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 8, 28, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas Jr. et al. (5863584) in view of McEntire, Jr. et al. (US2015/0157034).
Thomas Jr. et al. teach the invention substantially as claimed with the exception of a sensor for cutter detection and detecting the speed of a product feed belt. McEntire et al. teach a disinfecting conveyor system for disinfecting freshly cut produce. Fig. 2 and paragraph 17 teach a control system for detecting the conveyor speed, cutter head operation, concentration of the sanitizing solution and other processing parameters during treatment of the produce such that the desired disinfecting treatment is achieved.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method of Thomas et al., to include adjusting the speed of the conveyor belt and the cutter head operation, as taught by McEntire et al. for purposes of changing the processing parameters during treatment of the object, such that the desired level of cleanliness is achieved.  Re claim 30, refer to the teachings of McEntire et al. which teaches using the controller to monitor the sprayer head operation and pump speed which would include the flow rate.  Applicant is also directed to paragraphs 10 and 17 of McEntire et al.  which teaches monitoring the flow rate. 
 Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas Jr. et al. (5863584). 
Reclaim 4, Thomas et al. do not specifically teach the pH of 2.1 and increasing the pH to 2.5.  However, it would have been well within the level of the skill artisan to adjust the pH from 2.1 to 2.5 since Thomas teaches a pH probe that monitors the pH of the process water and a controller that determines whether to increase or decrease the pH to a pH value to below 11, preferably about 2 (col. 1, lines 60-65, col. 2, lines 20-25, col. 5, lines 60-65, col. 6, lines 1-30). 
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas Jr. et al. (5863584) in view of Burke (US2008/0081098).
Thomas Jr. et al. teach the invention substantially as claimed with the exception of a sensor detecting the presence of the produce on the belt of the food-processing system. Burke teaches a positional sensor (abstract, claim 38) which determines the location of the produce on the belt in order to perform additional food processing steps.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Thomas Jr. et al. to include a sensor to detect the presence of the produce, as taught by Burke, for purposes of determining the location of the produce such that additional food processing steps can occur. 
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas Jr. et al. (5863584) in view of McEntire, Jr. et al. (US2015/0157034) and further in view of Brennan et al. (US2017/0156392).
Thomas Jr. et al.  in view of McEntire, Jr. et al. teach a controller for detecting the concentration of the sanitizing solution and other processing parameters during treatment of the produce such that the desired disinfecting treatment is achieved. Thomas Jr. et al., in view of McEntire, Jr. et al. fail to teach the concentration of silver ions in the wash treatment.  Brennan et al. teach washing produce with various solutions including an acidulant (i.e. lactic acid ) and polyol (glycerin; paragraphs 19-20), or alternatively lactic acid and silver ions (paragraph 23), in order to remove debris and soiling from the produce.  Paragraph 6 teaches it is well known to wash produce with chlorine dioxide.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the modified method of Thomas Jr. et al., to include a silver ion solution, as taught by Brennan et al., for purposes of providing equivalent sanitizing solutions for performing the same function.
Claims 31-32, 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas Jr. et al. (5863584) in view of Brennan et al. (US2017/0156392).
Thomas Jr. et al. teach the invention substantially as claimed with the exception of the claimed solutions and claimed processing parameters. Brennan et al. teach washing produce with various solutions including an acidulant (i.e. lactic acid) and polyol (glycerin; paragraphs 19-20), or alternatively lactic acid and silver ions (paragraph 23), in order to remove debris and soiling from the produce.  Paragraph 6 teaches it is well known to wash produce with chlorine dioxide. Paragraph 61 teaches a chloride free silver dihydrogen citrate solution. Reclaim 31, refer to paragraph 20 of Brennan et al. Reclaims 32 and 36, refer to paragraph 61 of Brennan et al. Reclaim 35, refer to paragraph 21 of Brennan et al. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method of Thomas Jr. et al., to include lactic acid, glycerin, silver dihydrogen citrate, as taught by Brennan et al., for purposes of providing equivalent sanitizing solutions for performing the same function.
Response to Arguments
The rejection of the claims, under 112, second paragraph is maintained for the reasons set forth above. 
The rejections of the claims, as being anticipated and/or unpatentable by Thomas Jr. et al. are maintained for the reasons set forth above. 
Applicant continues to argue that Thomas Jr. fails to teach increasing the pH of the short-term wash treatment in response to the determination to reduce the intensity of the short-term treatment.    Applicant’s arguments are unpersuasive in view of the indefiniteness as described above.  In reference to claims 1, 26, 33-34, and 38, Thomas Jr. et al. teach applying a short-term wash treatment to the produce where in the short-term wash treatment is a solution (i.e. chlorine dioxide solution) based on the composition.  In reference to the intensity based on the concentration and time of the treatment, refer to col. 2, lines 5-30 which teaches the chlorine dioxide solution is present in the process water in an amount sufficient to clean substantially all the debris, with concentrations ranging from 0.1 to 10ppm and further teaches a contact time of at least about 30 seconds. The examiner maintains the argument that applicant’s claim limitations are so broad that it reads on adjusting the concentration of the cleaning solution and contact time in order to control the short-term treatment such that sufficient cleaning is achieved. Furthermore, adjusting the processing parameters such as cleaning and contact time to achieve the desired level of cleanliness is well within the level of one of ordinary skill in the art.  
Applicant further argues that Thomas fails to teach short-term wash treatment in view of the broadest reasonable interpretation in the specification (paragraphs 65, 79).  Applicant’s arguments are unpersuasive as short-term wash treatment reads on any type of wash treatment.  Applicant’s claim fails to specifically recite the duration, cleaning solution, concentration of the cleaning solution, or any other processing parameter to define the wash treatment. 
It is noted that the rejection of the claims as being unpatentable over Thomas Jr. et al. in view of Alzeer et al. is withdrawn in view of the newly amended limitations. 
Applicant argues that Thomas et al. fail to teach increasing the pH of the short -term wash treatment.  In view of the indefiniteness of “reducing the intensity of the short-term treatment”, the limitations of increasing the pH are met since as acknowledged by applicant, Thomas et al. teach using the controller to pump pH boosting agent if the pH is too low.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brennan eta l. teach a short-term wash treatment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharidan Carrillo whose telephone number is (571)272-1297.  The examiner can normally be reached on M-F, 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Sharidan Carrillo
Primary Examiner
Art Unit 1711



/Sharidan Carrillo/Primary Examiner, Art Unit 1711                                                                                                                                                                                                        bsc